Title: To Benjamin Franklin from Richard Bache, 3 February 1783
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia Febry 3d, 1783
Permit me to introduce to your Acquaintance & Civilities, Mr. Petitt, Son of my Friend Mr Charles Petitt of this place; I believe him to be a young Gentleman of merit, and as such beg leave to recommend him to your Notice & Esteem— Sally & the Children are well, I am ever Dear Sir Yours affectionately
Rich Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Franklin / at / Passy / Favored by Mr. Pettit
